DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, bridging lines 1-2, recitation of “the opening” renders the claim indefinite for not distinguishing between the openings recited in claim 16, which recites “a base defining an opening” (line 3) and “a cover pivotably connected to the body to selectively define an opening with the body”.  For the purpose of this Office action, “the opening” recited in claim 18 shall be consider to correspond to the opening defined by the base of the body. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Peterson (U.S. Patent Publication No. 2006/0099049 A1).
Peterson (‘049) discloses a push-on fastener (10), comprising: a base (i.e., a lower portion of body 30 at end portion B, as indicated in the annotated Fig. 1 provided herein) defining an opening (32); a first radial barb (e.g. the left-side barb 12) extending from the base; an axial support (A1, denoted in the annotated Fig. 1) extending from the base (B); a second radial barb (right-side barb 12) extending from the axial support (A1); and a protrusion (P1, denoted in the annotated Fig. 1) extending from the axial support (A1);
(concerning claim 11) the axial support is a first axial support (A1) and further comprising a second axial support (A2), and a stop (14)  extending from the second axial support (A2) toward the second radial barb (right-side 12);
(concerning claim 13) the axial support (A1) is a first axial support (A1) and further comprising a second axial support (A2), and a stop (16) extending from the base (B); and
(concerning claim 15) the second radial barb (right-side barb 12) overshadows the opening (32). 

    PNG
    media_image1.png
    643
    438
    media_image1.png
    Greyscale

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) and/or §(1029a)(2) as being anticipated by Smith et al. (U.S. Patent Publication No. 2010/0207001 A1).
Smith et al. (‘001) discloses a push-on fastener (10), comprising: a body (14) including a base (80) defining an opening (at 130), a first radial barb (136) extending from the base, an axial support (denoted as A in the annotated Fig. 2 provided herein) extending from the base, and a second radial barb (138) extending from the axial support (A); and a cover (12) pivotably (via hinge 57) connected to the body (14) to selectively define an opening (40, or 42) with the body:
(concerning claim 17) cover (12) includes a cross bar (section 16) and a protrusion (98) extending from the cross bar (16); and 
(concerning claim 18, as best understood) the second radial barb (138) overshadows the opening (i.e. the opening 130 defined by the base of the body).

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Luk (U.S. Patent No. 8,328,488).
Luk (‘488) discloses a push-on fastener (10), comprising: a base (12) defining an opening (66); and a plurality of barbs (70, 72) overshadowing the opening (66) and shaped to ratchetingly engage a stud (e.g., any of studs 40, 50, 58,  80); and 
(concerning claim 20) a protrusion (e.g., as sleeve 36) extending toward the opening (66).

    PNG
    media_image2.png
    369
    504
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various push-on stud fasteners are demonstrated by Rosemann (EP 2141397 A1), Smith et al. (U.S. Patent Publication No. 2010/0207001 A1), Peterson (U.S. Patent Publication No. 2006/0099049 A1), Benoit et al.	(U.S. Patent No. 5,803,413), Child et al. (U.S. Patent No.  8,910,912), Meyers et al. (U.S. Patent No. 8,967,556), and Luk (U.S. Patent No. 8,328,488). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677